Case 3:18-cv-01968-GCS Document 109 Filed 06/10/20 Page 1 of 16 Page ID #923




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF ILLINOIS

 BAILEY REED,                                )
                                             )
                  Plaintiff,                 )
                                             )
 vs.                                         )         Case No. 3:18-CV-1968-GCS
                                             )
 SOUTHERN ILLINOIS UNIVERSITY                )
 d/b/a SOUTHERN ILLINOIS                     )
 UNIVERSITY AT EDWARDSVILLE,                 )
 RANDALL PEMBROOK,                           )
 KARA SHUSTRIN, and                          )
 CHAD MARTINEZ,                              )
                                             )
                  Defendants.                )

                               MEMORANDUM & ORDER

SISON, Magistrate Judge:

       In her second amended complaint, Plaintiff Bailey Reed brings five claims against

Defendants Southern Illinois University d/b/a Southern Illinois University at

Edwardsville (“SIUE”), Randall Pembrook, Kara Shustrin, and Chad Martinez following

an allegedly mishandled Title IX investigation into a campus sexual assault that Reed

reported to school officials. Reed alleges Title IX violations against SIUE for

demonstrating deliberate indifference to sexual harassment and a hostile environment

(Count I); for failure to accommodate, failure to eliminate a hostile environment, and

failure to prevent retaliation against her (Count II); for gender discrimination based on

an erroneous result (Count III); and for fostering an official policy and practice of

deliberate indifference to sexual harassment and violence on campus (Count V). She also

alleges violations of her equal protection rights to personal security and bodily integrity


                                        Page 1 of 16
Case 3:18-cv-01968-GCS Document 109 Filed 06/10/20 Page 2 of 16 Page ID #924




by all Defendants (Count IV). By motion dated May 21, 2020, SIUE seeks to strike certain

portions of Reed’s second amended complaint and asks the Court to dismiss Counts II,

III, and V. (Doc. 103). Reed responded in opposition on June 4, 2020. For the reasons

delineated below, SIUE’s motion is granted in part and denied in part.

                                    MOTIONS TO STRIKE

       SIUE asks the Court to strike allegations in the second amended complaint that

fall into three categories: (1) references to Ashley Cox as a defendant, who is no longer a

party to this action; (2) references to Ashley Cox as an employee of SIUE; and (3)

references to actions by Plaintiff’s counsel during the investigation into Reed’s allegations

of sexual assault. Though motions to strike are disfavored, Federal Rule of Civil

Procedure 12(f) allows district courts to strike “an insufficient defense or any redundant,

immaterial, impertinent, or scandalous matter.” A moving party must show that the

“challenged allegations ‘are so unrelated to plaintiff’s claim as to be devoid of merit,

unworthy of consideration, and unduly prejudicial.’” Siegel v. HSBC Holdings, plc, 283

F.Supp.3d 722, 730 (N.D. Ill. 2017)(quoting E & J Gallo Winery v. Morand Bros. Beverage Co.,

247 F.Supp.2d 979, 982 (N.D. Ill. 2003)(internal quotations omitted)). That is, SIUE, as the

moving party, bears the burden of demonstrating that the allegations should be stricken.

       The Seventh Circuit directs that district courts should only grant motions where a

moving party can show that the challenged language either “bears no possible relation to

the controversy” (i.e., whether it is relevant to the claims at issue) or “may cause the

objecting party prejudice.” Talbot v. Robert Matthews Distrib. Co. 961 F.2d 654, 664 (7th Cir.

1992). In resolving a Rule 12(f) motion, the Court applies the same standard as that

                                         Page 2 of 16
Case 3:18-cv-01968-GCS Document 109 Filed 06/10/20 Page 3 of 16 Page ID #925




applied under Rule 12(b)(6). Reed’s well-pleaded allegations are accepted as true and are

viewed in the light most favorable to her. See Santiago v. Wells, 599 F.3d 749, 756 (7th Cir.

2010).1

          Reed does not object to SIUE’s request to strike references to Ashley Cox as a

defendant, explaining the references were the result of a clerical error. As such, the

references will be stricken, and the Court turns to SIUE’s remaining arguments. In a brief

argument, SIUE asks the Court to strike allegations in five paragraphs that refer to Ashley

Cox as an employee of SIUE. Of the five paragraphs, the first, paragraph 5, is a paragraph

listing the parties and is covered by the motion to strike references to Cox as a defendant.

The other four describe Cox as an employee of “Call for Help,” a non-profit rape crisis

center and allege that she also was an employee of SIUE. SIUE calls the allegations

conclusory, unsupported, and contrary to undisputed facts, but they raise no developed

argument supporting the motion to strike. As such, the motion to strike the references to

Cox as an SIUE employee fails to meet the high burden for imposing such a disfavored

remedy.

          Similarly, the argument that the statements about counsel’s role in the second

amended complaint’s factual allegations must be stricken is undeveloped. SIUE recites a

portion of Illinois Supreme Court Rule 3.7, which provides that, generally, lawyers

should not “act as advocate at a trial in which the lawyer is likely to be a necessary



1       Reed attaches to her response exhibits that are not part of her amended complaint or any pleading.
The Court has the discretion to either exclude the exhibits or, with notice, to convert SIU’s motion to one
for summary judgment under Rule 56. See Levenstein v. Salafsky, 164 F.3d 345, 347 (7th Cir. 1998). In this
instance, the Court will ignore Reed’s exhibits and examine SIU’s arguments under Rule 12.

                                               Page 3 of 16
Case 3:18-cv-01968-GCS Document 109 Filed 06/10/20 Page 4 of 16 Page ID #926




witness,” and suggests, without analysis or support, that it is unnecessary and improper

for Plaintiff’s counsel to inject herself into the factual allegations in this action. However,

the plain language of the rule refers to disqualification only at trial, and given that the

case is still in the pleading stage, such an argument is clearly premature. See, e.g., DT

Boring, Inc. v. Chicago Public Building Commission, No. 15-C-11222, 2016 WL 3580756, at *5

(N.D. Ill. June 28, 2016)(noting that plaintiff’s motion for disqualification under Rule 3.7

should be denied because the action was still in the pleading stage).

         There are exceptions to the general rule regarding lawyers as necessary witnesses,

which are not addressed in the motion, and SIUE fails to establish that Plaintiff’s counsel

is a necessary witness. In fact, Reed in her response explains that the allegations can be

established through methods that do not include the attorney’s testimony, which means

that the attorney is not a “necessary witness.” See, e.g., Walton v. Diamond, No. 12-C-4493,

2012 WL 6587723, at *2 (N.D. Ill. Dec. 14, 2012)(stating that definition of “necessary

witness” is “one whose testimony is unobtainable elsewhere[]” and that attorney is not a

necessary witness where evidence can be elicited through other means). The allegations

have gone unchallenged in this action through multiple iterations of Reed’s complaint,

and the Court will not strike them now without a thorough analysis from the moving

party.

                                    MOTION TO DISMISS

   1. Motion to Dismiss Standard

         A complaint must include enough factual content to give the opposing party

notice of what the claim is and the grounds upon which it rests. See Bell Atlantic Corp. v.

                                          Page 4 of 16
Case 3:18-cv-01968-GCS Document 109 Filed 06/10/20 Page 5 of 16 Page ID #927




Twombly, 550 U.S. 544, 555 (2007); Ashcroft v. Iqbal, 556 U.S. 662, 698 (2009). To satisfy the

notice-pleading standard of Rule 8, a complaint must provide a “short and plain

statement of the claim showing that the pleader is entitled to relief” in a manner that

provides the defendant with “fair notice” of the claim and its basis. Erickson v. Pardus, 551

U.S. 89, 93 (2007)(citing Twombly, 550 U.S. at 555 and quoting Fed. R. Civ. Proc. 8(a)(2)).

In ruling on a motion to dismiss for failure to state a claim, a court must “examine

whether the allegations in the complaint state a ‘plausible’ claim for relief.” Arnett v.

Webster, 658 F.3d 742, 751 (7th Cir. 2011)(citing Iqbal, 556 U.S. at 677-678). A complaint

“must contain sufficient factual matter, accepted as true, to state a claim to relief that is

plausible on its face,” rather than providing allegations that do not rise above the

speculative level. Id.

   2. Allegations Relevant to Counts II, III, and V

       SIUE seeks dismissal of Counts II, III, and V of Reed’s second amended complaint.

The Court has recited Reed’s allegations at length in earlier orders and need not repeat

them here. See Doc. 58, 59, 91. Relevant to Count II, Reed alleges that SIUE demonstrated

deliberate indifference to sexual harassment and to a hostile educational environment by

failing to investigate in a timely manner and failing to discipline the student who Reed

alleges sexually assaulted her. She also claims that she was excluded from participating

in, and was denied the benefits of, her educational program due to: training failures by

SIUE, the favoring of male students in Title IX investigations, displays of hostility

towards gender and reliance on gender based attitudes and stereotypes by SIUE

employees and officials, offering of more rights and protections to a male student than to

                                         Page 5 of 16
Case 3:18-cv-01968-GCS Document 109 Filed 06/10/20 Page 6 of 16 Page ID #928




a female student, and through other actions which she claims demonstrate both a failure

to accommodate her safety needs and a desire to undermine her credibility in a public

manner.

       In Count III, Reed alleges that SIUE displayed gender discrimination in its

investigation of her allegations of sexual assault, pointing to Defendant Martinez’s

allegedly biased and inappropriate questioning of Reed and other female witnesses and

to his reliance on gender stereotypes in his investigative findings. She also alleges that

the appellate process was tainted by gender bias, leading SIUE to reach an erroneous

result based on that bias. In Count V, Reed alleges that SIUE had an official policy, as

evidenced by pattern and practice, of deliberate indifference to sexual harassment and

sexual violence on campus. That policy allegedly created a heightened risk of students

being victimized.

   3. Count II and Count III: Deliberate Indifference Claims Based on Title IX
      Investigation and Post-Report Conduct by Defendants

       Title IX states that “[n]o person in the United States shall, on the basis of sex, be

excluded from participation in, be denied the benefits of, or be subjected to discrimination

under any educational program or activity receiving Federal financial assistance.” 20

U.S.C. § 1681(a). SIUE argues that Count II must be dismissed because neither the

Supreme Court nor the Seventh Circuit expressly recognize claims for failure to

accommodate, creation of a hostile environment, or retaliation under Title IX arising out

of student-on-student discrimination. SIUE cites to Davis v. Monroe County Bd. of Educ.,

526 U.S. 629 (1999), in which the Supreme Court weighed “whether a private damages


                                        Page 6 of 16
Case 3:18-cv-01968-GCS Document 109 Filed 06/10/20 Page 7 of 16 Page ID #929




action may lie against the school board in cases of student-on-student harassment,” and

concluded that “it may, but only where the funding recipient acts with deliberate

indifference to known acts of harassment in its programs or activities.” Id. at 633. The

Court continued that “such an action will lie only for harassment that is so severe

pervasive, and objectively offensive that it effectively bars the victim’s access to an

educational opportunity or benefit.” Id.

       The Court explained that where a “funding recipient does not engage in

harassment directly, it may not be liable for damages unless its deliberate indifference

subjects its students to harassment. That is, the deliberate indifference must, at a

minimum, cause students to undergo harassment or make them liable or vulnerable to

it.” Id. at 644-645 (internal quotations and citing references omitted). Educational

institutions “may be liable for ‘subject[ing]’ their students to discrimination where the

[institution] is deliberately indifferent to known acts of student-on-student sexual

harassment and the harasser is under the school’s disciplinary authority.” Id. at 646-647.

The Court went further, however, adding that “[s]chool administrators will continue to

enjoy the flexibility they require so long as funding recipients are deemed ‘deliberately

indifferent’ to acts of student-on-student harassment only where the recipient’s response

to the harassment or lack thereof is clearly unreasonable in light of the known

circumstances.” Id. as 648.

       SIUE summarizes Davis as a case where “a student reported being sexually

harassed repeatedly by another student, but the school did almost nothing to address the

harassment.” (Doc. 104, p. 5 n.2). Based on Davis and interpretations of it in this Circuit,

                                        Page 7 of 16
Case 3:18-cv-01968-GCS Document 109 Filed 06/10/20 Page 8 of 16 Page ID #930




SIUE suggests that its “educational and disciplinary decisions and actions are not

actionable” and that Reed’s claim should be read only as one that challenges such

decisions. (Doc. 104, p. 6). In doing so, SIUE relies on Gabrielle M. v. Park Forest-Chicago

Heights, IL Sch. Dist., 315 F.3d 817 (7th Cir. 2003). In Gabrielle M., the Seventh Circuit

explains that Davis requires that “school[s] not act clearly unreasonably in response to

known instances of harassment.” Id. at 825 (citing Davis, 526 U.S. at 649) (emphasis in

original). However, the case does not go so far as to hold that educational and disciplinary

decisions are not actionable. Rather, Gabrielle M. notes that “courts should refrain [from]

second-guessing the disciplinary decisions made by school administrators.” Id. at 825

(citing Davis, 526 U.S. at 649). This distinction is significant in weighing whether Reed

states a claim.

       There is space in these requirements to second-guess decisions if they are clearly

unreasonable, so Reed’s claim is not barred by Davis and its progeny. Reed’s claim is

pleaded in a way that lines up with SIUE’s own description of Davis: she alleges that she

was sexually assaulted by a student, that she got an order of protection against that

student, that the student violated the order of protection, and that the school’s

investigation into her sexual assault was deeply flawed. In essence, Reed claims that she

was repeatedly harassed and that SIUE did almost nothing about it. Reed sufficiently

states factual allegations that, if true, could rise to the level of a clearly unreasonable

response to her sexual assault reporting. As such, Reed states a claim that survives SIUE’s

motion to dismiss, even under the limitations of Davis.

       SIUE also argues that neither the Supreme Court nor the Seventh Circuit recognize

                                        Page 8 of 16
Case 3:18-cv-01968-GCS Document 109 Filed 06/10/20 Page 9 of 16 Page ID #931




claims of an erroneous result based on gender bias and that Doe v. Columbia College

Chicago, 933 F.3d 849 (7th Cir. 2019) specifically rejects an erroneous result theory for Title

IX claims. In Columbia College, the Seventh Circuit reiterated the elements of a Title IX

discrimination claim. To successfully state a claim, a plaintiff must “allege (1) the

educational institution received federal funding, (2) plaintiff was excluded from

participation in or denied the benefits of an educational program, and (3) the educational

institution in question discriminated against plaintiff based on gender.” Columbia College,

933 F.3d at 854 (citing Doe v. Purdue University, 928 F.3d 652, 657 (7th Cir. 2019)).

       SIUE relies on a statement by the Seventh Circuit as supporting the contention that

an erroneous result claim does not exist. Specifically, the Seventh Circuit stated:

“[r]ecently, this Court held that tests or categories labeled ‘erroneous outcome’ or

‘selective enforcement’ or ‘deliberate indifference’ or ‘archaic assumptions’ need not be

considered because at bottom they all ask the same question: whether ‘the alleged facts,

if true, raise a plausible inference that the university discriminated . . . “on the basis of

sex”?’” Columbia College, 933 F.3d at 854-855 (citing Purdue University, 928 F.3d at 668-669)

(alterations in original). However, this statement, when read in context, leads the Court

to a different conclusion, i.e., how a plaintiff labels a claim is not instructive to its success;

rather, the Court must always weigh whether a claim plausibly alleges that a university

discriminated on the basis of sex regardless of the label a plaintiff assigns to a claim. In

Count III, Reed alleges each of the elements of a Title IX discrimination claim, and the

Court declines to adopt SIUE’s position that there is no erroneous result theory of relief

available to her under controlling precedent.

                                           Page 9 of 16
Case 3:18-cv-01968-GCS Document 109 Filed 06/10/20 Page 10 of 16 Page ID #932




        Finally, in a single sentence directed at Count II and a single sentence directed at

Count III, SIUE argues that Counts II and III must be dismissed as duplicative of Count

I. In Count I, Reed alleges that SIUE demonstrated deliberate indifference to sexual

harassment and to a hostile campus environment by failing promptly and appropriately

to investigate and respond to her sexual harassment allegations. Without a more

developed argument from SIUE to the contrary, the Court declines to dismiss Counts II

and III as duplicative of Count I in that multiple theories of relief and different conduct

can give rise to Title IX claims in a variety of situations.2 Reed’s claims, on their face, point

to different conduct and different theories of discrimination such that they are not

pleaded in a manner that is duplicative.

    4. Count V: Pre-Assault Official Policy Claim

        As to Count V, SIUE again argues that an official policy claim is not recognized by

the Supreme Court or by the Seventh Circuit, so it must be dismissed. Both the Ninth

Circuit, in Karasek v. Regents of Univ. of California, 956 F.3d 1093 (9th Cir. 2020), and the

10th Circuit, in Simpson v. Univ. of Colo. Boulder, 500 F.3d 1170 (10th Cir. 2007), recognize

official policy claims based on Supreme Court precedent in Title IX discrimination cases.

In Simpson, the Tenth Circuit analyzed Davis and an earlier Supreme Court case, Gebser v.

Lago Vista Independent School District, 524 U.S. 274 (1998), and stated:

        In the context of Gebser or Davis, the school district could not be said to
        have intentionally subjected students to harassment unless it knew of the

2        SIUE cites to Doe v. Bd. of Educ. of Cmty. Unit Sch. Dist. No. 5, 680 F. Supp. 2d 957 (C.D. Ill. 2010) to
support its argument for dismissing alternative Title IX claims as being duplicative of a Title IX
deliberative indifference claim. However, the court in Doe offers little by way of analysis and cites to no
legal authority for its holding. As such, Doe is of no persuasive value to this Court, and the Court chooses
not to follow it.

                                                  Page 10 of 16
Case 3:18-cv-01968-GCS Document 109 Filed 06/10/20 Page 11 of 16 Page ID #933




       harassment and deliberately decided not to take remedial action. But the §
       1983 municipal-liability cases reveal how the standard changes when the
       claim “involve[s] official policy,” Gebser, 524 U.S. at 290, 118 S.Ct. 1989,
       although the underlying principle—liability only for intentional acts by the
       institution itself—remains the same.

                                             ...

       We conclude that a funding recipient can be said to have “intentionally
       acted in clear violation of Title IX,” Davis, 526 U.S. at 642, 119 S.Ct. 1661,
       when the violation is caused by official policy, which may be a policy of
       deliberate indifference to providing adequate training or guidance that is
       obviously necessary for implementation of a specific program or policy of
       the recipient. Implementation of an official policy can certainly be a
       circumstance in which the recipient exercises significant “control over the
       harasser and the environment in which the harassment occurs.” Id. at 644,
       119 S.Ct. 1661.

Simpson v. Univ. of Colorado Boulder, 500 F.3d 1170, 1178 (10th Cir. 2007) (emphasis in

original).

       To suggest that Supreme Court precedent does not recognize an official policy

claim is unsupported by precedent and analysis in other Circuits. While the issue has not

been addressed in the Seventh Circuit, that alone is insufficient to lead this Court to rule

definitively that such a claim does not exist or has been rejected or not recognized in this

Circuit. As Reed argues, there is a significant difference between a claim that is not

recognized and a claim that has yet to be considered. Caution should be exercised before

stating definitely that a claim is not recognized.

       SIUE also argues that Reed fails to plead facts to establish each element of an

official policy claim using the elements laid out in Karasek¸ the case Reed relied in moving

to amend her complaint. As an initial matter, a Title IX official policy claim, like all Title

IX claims, requires that a plaintiff allege that an official policy of a funding recipient

                                         Page 11 of 16
Case 3:18-cv-01968-GCS Document 109 Filed 06/10/20 Page 12 of 16 Page ID #934




discriminates on the basis of sex. See Gebser, 524 U.S. at 290. In Karasek, the Ninth Circuit

noted that the official policy, or pre-assault, claim at issue involved a school intentionally

violating Title IX. See Karasek, 956 F.3d at 1112 (citing Davis, 526 U.S. at 642). In such an

instance, a “school need not have had actual knowledge of a specific instance of sexual

misconduct or responded with deliberate indifference to that misconduct before damages

liability may attach.” Id. (citing Gebser, 524 U.S. at 290).

       In Karasek, students alleged an official policy claim based on a university’s alleged

avoidance of Title IX reporting requirements by funneling sexual harassment reports

through an informal investigation process. See Karasek, 956 F.3d at 1114. The Ninth Circuit

considered the appropriate elements of such an official policy claim and held that:

       [A] pre-assault claim should survive a motion to dismiss if the plaintiff
       plausibly alleges that (1) a school maintained a policy of deliberate
       indifference to reports of sexual misconduct,[] (2) which created a
       heightened risk of sexual harassment that was known or obvious (3) in a
       context subject to the school’s control, and (4) as a result, the plaintiff
       suffered harassment that was “so severe, pervasive, and objectively
       offensive that it can be said to [have] deprive[d] the [plaintiff] of access to
       the educational opportunities or benefits provided by the school.” Davis,
       526 U.S. at 650, 119 S.Ct. 1661.

Id. at 1112.

       Karasek requires the heightened risk to be known or obvious, but not that a

university have actual knowledge. Other courts, however, do require actual knowledge

of a more particularized risk. In the Southern District of New York, “[p]re-assault cases

have found that universities may be held responsible for its [sic] pre-assault, deliberate

indifference when they have ‘actual knowledge of sexual assault(s) committed in a

particular context or program or by a particular perpetrator or perpetrators.’” Roskin-Frazee

                                          Page 12 of 16
Case 3:18-cv-01968-GCS Document 109 Filed 06/10/20 Page 13 of 16 Page ID #935




v. Columbia University, No. 17 Civ. 2032 (GBD), 2018 WL 6523721, at *5 (S.D.N.Y. Nov. 26,

2018)(quoting Tubbs v. Stony Brook University, No. 15 Civ. 0517 (NSR), 2016 WL 8650463,

at *9 (S.D.N.Y. Mar. 4, 2016)) (emphasis in original). Evaluating Simpson, the Roskin-Frazee

court rejected a claim of a generalized awareness by Columbia University of the problem

of sexual misconduct on campus and of its deficiencies in responding to the problem

when it stated: “[a]s pre-assault cases have readily acknowledged, ‘something more than

[a] general knowledge of assaults campus-wide (i.e., some greater specificity) is required

to satisfy the actual knowledge requirement [for Title IX liability].’” Id. (quoting Tubbs,

2016 WL 8650463, at *9).

       In the Tenth Circuit, Simpson involved allegations of sexual assault by football

recruits where University of Colorado officials were warned about the serious risk of

sexual assaults if they failed to implement adequate policies for supervising recruits and

sexual-assault prevention training for athletes. See Simpson, 500 F.3d at 1173. Similarly, in

the Middle District of Tennessee a pre-assault claim survived where plaintiffs were

sexually assaulted by student-athletes and the university had known about assaults, and

had attempted to cover them up, for at least 20 years. See Doe v. University of Tennessee,

186 F.Supp.3d 788, 805-808 (M.D. Tenn. 2016). See also Doe v. Michigan State University,

No. 1:18-cv-390, 2019 WL 5085567, at *8-10 (W.D. Mich. Aug. 21, 2019)(allowing an official

policy claim to proceed where plaintiff alleged sexual assaults by student-athletes and

plaintiff claimed reports against athletes were handled differently “behind closed

doors”). Karasek seemingly stands alone in eschewing actual knowledge and allowing a

broader claim to proceed. See Karasek, 956 F.3d at 1114. The Ninth Circuit still requires,

                                        Page 13 of 16
Case 3:18-cv-01968-GCS Document 109 Filed 06/10/20 Page 14 of 16 Page ID #936




however, that a plaintiff establish the heightened risk be known or obvious, which it

found in the university’s program of actively redirecting sexual assault reports outside

of the Title IX process.

       Absent guidance from the Seventh Circuit, the Court must determine whether

Reed states a viable claim for relief based on persuasive, rather than binding, precedent.

In Davis, the Supreme Court was clear that, based on Gebser, actual notice “is not a bar to

liability where a funding recipient intentionally violates the [Title IX] statute.” Davis, 526

U.S. at 642. As discussed above, some courts require specific or particularized notice in

pre-assault claims. The Ninth Circuit requires only that the risk be “known or obvious.”

As analyzed in Karasek, if Reed could establish that SIUE intentionally pursued an official

policy that discriminated on the basis of sex, then she could state a claim without

demonstrating actual knowledge as required by some courts.

       The problem is that Reed does not allege intentional pursuit of an official policy

that resulted in gender discrimination. She alleges that SIUE was warned by the

Department of Education in August 2017 that it had a pattern of failing fully to investigate

sexual assault claims and that its investigations were known to exclude relevant evidence

and to miss timely deadlines. Reed also claims that parents of a woman who reported a

sexual assault wrote to the Board of Trustees to warn them that their deficient

investigation process empowered and emboldened perpetrators.

       Reed does not address how, outside of the opinions of another student’s parents,

the deficient and slow investigative process led to her being sexually harassed or how the

process created a heightened risk of sexual harassment that was obvious to SIUE. Despite

                                         Page 14 of 16
Case 3:18-cv-01968-GCS Document 109 Filed 06/10/20 Page 15 of 16 Page ID #937




Reed’s argument that the Department of Education warned SIUE that its investigations

were flawed and would cause a heightened risk of sexual harassment or sexual violence,

the second amended complaint does not allege that such a warning was issued by anyone

other than the parent of another student. If such a warning existed from an official or

agency, Reed’s claim would be more similar to that of the plaintiffs in Simpson who were

assaulted after, among other allegations, a local prosecutor warned the university of a

heightened risk caused by their failure to supervise athletic recruits. Instead, Reed’s claim

is more akin to that in Roskin-Frazee and Tubbs, discussed above, where something more

than the university’s general knowledge of assaults on campus and awareness by the

university of its deficient response was required to state a claim.

       Even under the relaxed notice-pleading requirements of Rule 8, a plaintiff must

provide more than threadbare recitals of the elements of a claim. The allegations in Reed’s

complaint instead suggest that the school was reckless or negligent in its investigatory

process by failing to comply with Title IX timing and evidentiary requirements, rather

than having a clear intention to slow or redirect investigations in order to discriminate

based on gender. In that way, Reed’s claim fails to rise to the level of the claim in Karasek.

The allegations in the second amended complaint are insufficient to establish that there

was a heightened risk that was known or obvious, if this Circuit followed the logic of

Karasek, or that there was actual knowledge by SIUE that it was deliberately indifferent

to ahead of the attack on Reed, as other courts require. Specifically, the Court finds that,

absent an allegation of actual notice of a particularized risk, the pre-assault claim in Count

V should be dismissed.

                                         Page 15 of 16
Case 3:18-cv-01968-GCS Document 109 Filed 06/10/20 Page 16 of 16 Page ID #938




                                        CONCLUSION

       For the above-stated reasons, Defendant SIUE’s motion to dismiss (Doc. 103) is

GRANTED in part and DENIED in part. References to Ashley Cox as a defendant are

stricken from Plaintiff Bailey Reed’s second amended complaint, and Count V is

dismissed for failure to state a claim. Counts I, II, III, and IV remain pending. To the extent

that SIUE needs to amend its answer to Reed’s amended complaint, it shall do so no later

than July 1, 2020.
                                                                         Digitally signed
       IT IS SO ORDERED.
                                                                         by Judge Sison
                                                                         Date:
       Dated: June 10, 2020.
                                                                         2020.06.10
                                                                         11:48:35 -05'00'
                                                          ______________________________
                                                          GILBERT C. SISON
                                                          United States Magistrate Judge




                                         Page 16 of 16
